DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 11/30/2020 is acknowledged.  
Allowable Subject Matter
3.	Claims 1, 3-8, 16-17, 22, 24-28, 30-32, 67-68 are allowed and renumbered as claims 1-20.
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s representative Mr. John Spangenberger on 01/12/2021.
5.	The application has been amended as follows:
	In Claim 1, after “wherein the extension components are configured to be operatively connected to the data transformation component of the system to provide for traceability and inspection of the transformed energy data, and", INSERT “wherein the extension components further comprise:  an interface configured to receive a request to regenerate a data stream of the transformed energy data; and regenerate the requested data stream; and”.
	CANCEL Claim 2.
	In Claim 3, after “The system of”, DELETE “claim 2”, and INSERT “claim 3”.
	CANCEL Claims 9-15, 21, 23, 29, 33-50, and 54-64.
Reasons for Allowance
6.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of one or more intelligent electronic devices (IEDs) coupled to respective loads and configured to monitor and report various types of energy data related to the loads, and one or more extension components coupled to the IEDs and configured to: (a) generate a data transformation record of a data transformation of the energy data by a data transformation component of the system, the data transformation record comprising a unique identifier for a data stream and a time range over which the data transformation is performed, and (b) send the data transformation record to a logging database component of the system, wherein the extension components are configured to be operatively connected to the data transformation component of the system to provide for traceability and inspection of the transformed energy data, and wherein the extension components further comprise:  an interface configured to receive a request to regenerate a data stream of the transformed energy data, and regenerate the requested data stream, and wherein the IEDs are configured to control one or more parameters associated with the loads based on the transformed energy data, as recited in independent claims 29 and 48.
Specifically, although Ransom, Cowan, and Delorme (which are all from the applicants) clearly teaches the logging of energy data from EEM devices, the detailed claim language directed towards the specific regeneration of a data stream of 
Moreover, the examiner has been unable to ascertain whether such a feature was in the applicant’s commercial products of Powerlogic (See Figures 1b, 1d, 1e).
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 3-8, 16-17, 22, 24-28, 30-32, 67-68 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2004/0225648 issued to Ransom et al. on 11 November 2004.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 16-17, 22, 24-28, 30-32, 67-68 (e.g., methods to log energy data).
U.S. PGPUB 2012/0072140 issued to Cowan et al. on 22 March 2012.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 16-17, 22, 24-28, 30-32, 67-68 (e.g., methods to log energy data).
U.S. PGPUB 2012/0131217 issued to Delorme et al. on 22 March 2012.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 16-17, 22, 24-28, 30-32, 67-68 (e.g., methods to log energy data).
Manual entitled “PowerLogic ION7300 Series” by Schneider Electric, Copyright 2009.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 16-17, 22, 24-28, 30-32, 67-68 (e.g., methods to log energy data).
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

January 12, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168